To the Members of the House of Representatives
State Capitol
Montgomery, AL 36130
Dear Sirs and Mesdames:
We acknowledge receipt on late yesterday of House Resolution No. 406, adopted February 16, 1978, requesting our written opinions as to the meaning of that part of Section 11 of Act No. 512 of the 1976 Regular Session of the Legislature, page 640, vol. 1, Acts of Alabama, Regular Session 1976 (the “Sunset” Act), which reads in pertinent part as follows:
“. . . voting in the respective houses of the legislature on the joint committees’ recommendations shall commence and thereafter continue from day to day until voting on all the recommendations with respect to each agency are completed, as the first order of business.”
You have asked us the following question, viz.:
“Does this language permit either house, after it has voted on all such recommendations before it, to resume normal legislative activities, including consideration of unfinished business or bills on its regular or special order calendar, even though the other house may not have completed consideration of the said recommendations?”
You asked for our prompt reply to this urgent question because you state that “the *618validity of any further action taken, or bills passed, by this House hinges upon your reply.” We answer with alacrity because of your expressed concern.
Section 12-2-10, Code 1975, provides as follows:
“The governor, by a request in writing, or either house of the legislature, by a resolution of such house, may obtain a written opinion of the justices of the supreme court of Alabama or a majority thereof on important constitutional questions.” [Emphasis supplied.]
We must respectfully point out that the question you pose is a legal question, not an important constitutional question, the latter being the only questions we are permitted to answer. Opinion of the Justices, 336 So.2d 164 (Ala.1976); Opinion of the Justices, 336 So.2d 175 (Ala.1976).
It is, therefore, that we must respectfully decline to render our written opinions in this instance.
Respectfully submitted,
C. C. TORBERT, Chief Justice
JAMES N. BLOODWORTH
HUGH MADDOX
JAMES H. FAULKNER
RENEAU P. ALMON
JANIE L. SHORES
ERIC EMBRY
SAMUEL A. BEATTY
Justices.